Citation Nr: 0024343	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-10 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1957 to 
October 1960, and from January 1961 to December 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

The veteran has a clear diagnosis of PTSD related to claimed 
stressors during his period of active duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  The Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "(1) medical evidence of a current [PTSD] 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).

These requirements are satisfied in this case by a February 
1999 treatment note from the New Orleans VAMC, which 
indicated a diagnosis of PTSD related to the veteran's 
military duty, in addition to the veteran's stressor 
statement, received in April 1999.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Establishing service connection for PTSD, however, requires a 
greater evidentiary showing than that necessary to well 
ground the claim.  In addition to medical evidence diagnosing 
the condition, there must be a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor, and "credible supporting evidence" that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).

The VA has a duty to assist veterans who have submitted a 
well-grounded claim in the development of facts pertinent to 
their claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a); 
Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  This 
duty to assist includes the obligation to develop facts when 
the record before the Board is clearly inadequate.  EF v. 
Derwinski, 1 Vet. App. 324 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The duty to assist may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In this case, no attempts to verify the veteran's claimed 
stressors through the U. S. Armed Service Center for Research 
of Unit Records have been made, and it appears that such an 
attempt to verify the in-service stressors would be 
appropriate.  If, and only if, the claimed stressors are 
verified, a VA examination to verify the validity of the 
current PTSD diagnosis would be in order.

Accordingly, the claim is REMANDED to the RO for completion 
of the following:

1. The RO should ensure that all 
records relating to the treatment 
of the veteran for PTSD at any VA 
medical facility have been obtained 
and associated with the claims 
file.

2. The RO should contact the 
veteran, and ask him to provide 
further details regarding the dates 
and specific locations of the 
claimed in-service stressors.

3. Subsequently, the RO should 
attempt to verify the veteran's 
reported in-service stressors 
through the U.S. Armed Services 
Center for Research of Unit 
Records, 7798 Cissna Road, Suite 
101, Springfield, VA 22150-3197.

4. Following the receipt of a 
response from USASCRUR, the RO 
should prepare a report detailing 
the nature of any stressor which is 
established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.  
This report is then to be added to 
the claims folder.

5. If, and only if, a stressor is 
verified, the veteran should be 
scheduled for a VA psychiatric 
examination to verify a diagnosis 
of PTSD in accordance with 
diagnostic criteria enumerated in 
DSM-IV of the Diagnostic and 
Statistical Manual of Mental 
Disorders, published by the 
American Psychiatric Association.  
Prior to the examination, the RO 
must provide the examiner the 
summary of any verified stressors, 
and the examiner should be 
instructed that only these events 
may be considered for the purpose 
of determining whether a diagnosis 
of PTSD is supported by in-service 
stressors.  The claims folder 
should be made available to the 
examiner for review in connection 
with the examination.

6. After the requested development 
has been completed to the extent 
possible, the RO should again 
review the record.  Thereafter, if 
the benefit sought on appeal, for 
which a notice of disagreement has 
been filed, remains denied, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals






 



